UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50571 RESPONSE BIOMEDICAL CORPORATION (Exact name of registrant as specified in its charter) Vancouver, British Columbia, Canada 98 -1042523 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (Address of principal executive offices) (Zip Code)) Registrant's telephone number, including area code: (604)456-6010 Securities registered pursuant to Section12(b) of the Act: NONE Securities registered pursuant to Section12(g) of the Act: COMMON STOCK WITHOUT PAR VALUE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark if the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNo x The aggregate market value of the voting common stock held by non-affiliates of the Registrant (assuming officers, directors and 10% stockholders are affiliates), based on the last sale price for such stock on June30, 2011: $14,136,998.The Registrant has no non-voting common stock. As of March23, 2012, there were 129,078,166 shares of the Registrant's common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE The Registrant makes available free of charge on or through its website (http://www.responsebio.com) its Annual Report on Form10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and any amendments to those reports filed or furnished pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934.The material is made available through the Registrant's website as soon as reasonably practicable after the material is electronically filed with or furnished to the U.S. Securities and Exchange Commission, or SEC.All of the Registrant's filings may be read or copied at the SEC's Public Reference Room at treet, N.E., Room 1580, Washington D.C. 20549.Information on the hours of operation of the SEC's Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330.The SEC maintains a website (http://www.sec.gov) that contains reports and proxy and information statements of issuers that file electronically. EXPLANATORY NOTE This Amendment No. 2 on Form 10-K/A (this “Amendment”) amends the Annual Report on Form 10-K (the “Original Annual Report”) for the year ended December 31, 2011, which was originally filed with the Securities and Exchange Commission (the “SEC”) on March 29, 2012. We are filing this Amendment in response to a comment letter received from the SEC (the “Comment Letter”) in connection with its review of our application for confidential treatment for certain omitted portions of Exhibit 10.31. We have modified Part IV Item 15(b), “Exhibits” in this Amendment to reflect our revised request for confidential treatment for Exhibit 10.31. We are re-filing herewith Exhibit 10.31 omitting certain portions for which we have applied for confidential treatment. Except as described above, no attempt has been made in this Amendment to modify or update other disclosures presented in the Original Annual Report. This Amendment does not reflect events occurring after the filing of the Original Annual Report or modify or update those disclosures, including the exhibits to the Original Annual Report affected by subsequent events. Accordingly, this Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Annual Report, including any amendments to those filings. PART IV ITEM15.Exhibits and Financial Statement Schedules. (b)Exhibits: The following exhibits are filed as a part of this report: All other financial statement schedules have been omitted because they are not applicable, not required or the information required is shown in the financial statements or the notes thereto. Exhibit Number Exhibit Description Incorporated by Reference Certificate of Incorporation dated August20, 1980 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20-F for the year ended December31, 2004, as filed on May2, 2005. Company Act Name Change dated October15, 1991 ** Articles of the Company dated April10, 1997 Previously filed as an exhibit to, and incorporated herein by reference from, our Registration Statement on Form 20-F filed on February4, 2004. Escrow Agreement dated July29, 2004 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20-F for the year ended December31, 2004, as filed on May2, 2005. Alexandria New Facility Lease Agreement dated April24, 2007 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Alexandria – First Amendment to Lease Agreement dated May18, 2007 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Creation Technologies Supply Agreement dated August19, 2005 Previously filed as an exhibit to, and incorporated herein by reference from, our Report on Form 6-K filed on April2, 2008. Roche License Agreement – NT-proBNP dated July22, 2005* Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Roche License Agreement –Amendment 2 concludedJuly26, 2005 – dated June24, 2008* Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Roche Sales and Supply Agreement dated June25, 2008* Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Shionogi Supply Agreement dated May12, 2006 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Shionogi Supply Agreement – Amendment 1 dated July11,2008 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. 3M Master Manufacturing and Supply Agreement dated November30, 2006 (Redacted)* Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. 3M/Response Investment Agreement dated November30, 2006 Previously filed as an exhibit to, and incorporated herein by reference from, our Report on Form 6-K filed on December19, 2006. 10.11# Contract – S. Wayne Kay, Chief Executive Officer Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. 10.12# Contract – D. Morris, Chief Operating Officer Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. 10.13# Contract – L. Kaler, Vice President Finance and Administration Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2009 as filed on April1, 2010. 10.14# Contract – Paul Harris, Vice President, Research and Development Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. 10.15# Short Term Incentive Plan dated March18, 2008 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. 10.16# 2008 Stock Option Plan Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Irrevocable Commercial Letter of Credit dated May1,2007 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. 10.18# Form of Indemnification Agreement between Response Biomedical Corp. and applicable officers Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Demand Operating Facility Agreement dated April26, 2007 with ScheduleA Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2009 as filed on April1, 2010. 10.20# 1996 Stock Option Plan, as amended June21, 2004 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20-F for the year ended December31, 2004, as filed on May2, 2005. 10.21# 2005 Stock Option Plan Previously filed as an exhibit to, and incorporated herein by reference from our Report on Form 6-k filed on June23, 2005.Previously filed as an exhibit to, and incorporated herein by reference from, our Report on Form 6-K filed on April2, 2008. 10.22# 2005 Stock Option Plan, as amended June22, 2006 Previously filed as an exhibit to, and incorporated herein by reference from our Report on Form 6-k filed on June23, 2005.Previously filed as an exhibit to, and incorporated herein by reference from, our Report on Form 6-K filed on April2, 2008. Warrant Certificate – Othmar Iseli dated October28, 2008 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Warrant Certificates – various – dated October28, 2008 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2008 as filed on March31, 2009. Underwriting Agreement Public Offering dated May7, 2009 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2009 as filed on April1, 2010. Executed Warrant Indenture dated May21, 2009 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2009 as filed on April1, 2010. Form of Warrants Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2009 as filed on April1, 2010. Broker’s Warrant Certificate dated May21, 2009 Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2009 as filed on April1, 2010. Form of Subscription Agreement Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report of Form 20F for the year ended December31, 2009 as filed on April1, 2010. Subscription Agreement dated June27, 2010 ** Distribution Agreement with O&D Biotech Co., Ltd. China dated February 21, 2011* *** Note Purchase Agreement dated November 22, 2011 ** Standby Purchase Agreement dated November 28, 2011 ** 10.34# Consulting Agreement dated October 28, 2011, by and between the Company and Richard Canote ** 14 Company’s Code of Ethics ** Consent of Independent Registered Public Accounting Firm ** 24 Power of Attorney (included on signature page) ** CEO's Certification required by Rule13A-14(a) of the Securities Exchange Act of 1934 *** CFO's Certification required by Rule13A-14(a) of the Securities Exchange Act of 1934 *** CEO's Certification of periodic financial reports pursuant to Section906 of the Sarbanes-Oxley Act of 2002, U.S.C. Section1350 ** CFO's Certification of periodic financial reports pursuant to Section906 of the Sarbanes-Oxley Act of 2002, U.S.C. Section1350 ** # Management compensatory plan, contract or arrangement * Confidential portion of this exhibit has been omitted and filed separately with the Commission pursuant to an application for confidential treatment under Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended. ** Previously filed with our Annual Report on Form 10-K for the year ended December 31, 2011 as filed on March 29, 2012. *** Filed herewith. Copies of the exhibits filed with this Annual Report on Form10-K or incorporated by reference herein do not accompany copies hereof for distribution to stockholders of the Registrant.The Registrant will furnish a copy of any of such exhibits to any stockholder requesting the same for a nominal charge to cover duplicating costs. SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Annual Report on Form10-K to be signed on its behalf by the undersigned thereunto duly authorized. Dated: May 16, 2012 Response Biomedical Corporation By: /s/ Dr. Peter A. Thompson Dr. Peter A. Thompson Acting Chief Executive Officer and Chairman of Board of Directors Dated: May 16, 2012 By: /s/ Richard A. Canote Richard A. Canote Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Annual Report on Form10-K has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Dated: May 16, 2012 By: /s/ Dr. Peter A. Thompson Dr. Peter A. Thompson Acting Chief Executive Officer and Chairman of Board of Directors Dated: May 16, 2012 By: /s/ * Dr. Anthony F. Holler Chief Financial Officer and Treasurer Dated: May 16, 2012 By: /s/ * Dr. Joseph D. Keegan Director Dated: May 16, 2012 By: /s/ * Clinton H. Severson Director Dated: May 16, 2012 By: /s/ * Lewis J. Shuster Director Dated: May 16, 2012 By: /s/ * Dr. David Wang Director * By /s/ Dr. Peter A. Thompson Dr. Peter A. Thompson Attorney-in-Fact
